DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
Misnumbered claim 35 been renumbered 34.
Claim 35 (renumbered 34) is objected to because of the following informalities:  Claim 35 (renumbered claim 34) depends from cancelled claim 1. For the purposes of art rejection, the Examiner will interpret the claim as depending from claim 24.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 35 (renumbered 34) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 11), 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 of U.S. Patent No. 10,582,926. Although the claims at issue are not identical, they are not patentably distinct from each other because of the varying thickness of the leading edge of U.S. Patent No. 10,582,926.
Claim(s) 24, (26, 27), 28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15, 18, 16 of U.S. Patent No. 10,973,513. Although the claims at issue are not identical, they are not patentably distinct from each other because of the stop element including the addition of top and bottom edges defined along the length and generally parallel to each other along the length, a back edge defined along the width and perpendicular to the longtidunal axis, the leading edge and back edge being generally parallel to each other. However, U.S. Patent No. 10,973,513 discloses a stop element having a length, a width and a maximum thickness which provide or thus form top, bottom, leading and back edges. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24-29 and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leiboff (US 2005/0049635A1) in view of Coffey et al. (US 5,312,436, “Coffey”).
Regarding claim(s) 24, 31-33, Leiboff discloses a wound closure device capable of approximately opposing tissue surfaces without knot tying. The device (10) includes a filamentary element (12; Fig. 6) extending along a longitudinal axis between a proximal end and a distal end. The filamentary element has a plurality of barbs (18) extending outwardly therefrom that are capable of allowing movement through tissue in a first direction toward the proximal end of the filamentary element and resist movement in a second opposite direction toward the distal end of the filamentary element [0021, 0039]. A stop element (14) is connected to the distal end of the filamentary element and includes a length and a width. The stop element has a top edge and a bottom edge defined along the length. The stop element includes a leading edge and a back edge defined along the width. The leading edge and back edge are generally parallel to each other along the width. The leading edge has a maximum thickness [0021, 0039, 0045-0046]. The filamentary element and stop element are made of a polymeric material, i.e. polydioxanone [0044]. However, Leiboff does not disclose that the length extends along a direction of the longitudinal axis or that the ratio of the length to maximum thickness of the stop element is greater than 4.
Coffey teaches a surgical suture (10) in the same field of endeavor (C1; L7-11) that includes a stop element (18; C3;L65-67, C4;L1-5) having a length, width, top edge, bottom edge, leading edge and back edge, i.e. a rectangular block. The shape of the stop element may be varied to fit the applications. For example, the shape may be an elongated cylinder or rectangular block, wherein the rectangular block includes a length that extends along a direction of the longitudinal axis of the suture (Fig. 6). The length, diameter and characteristics of the stop element are to be selected by the surgeon. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 25, the combination of Leiboff and Coffey discloses a leading edge area facing substantially perpendicular to a longitudinal axis of the filamentary element and a total surface area (Fig. 6, Coffey) but does not disclose the ratio of the leading edge area to the total surface area is less than 10%. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a ratio of leading edge area to total surface area that is less than 10% since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Regarding claim 26, the combination of Leiboff and Coffey does not disclose that the width of the stop element is greater than 70 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a width that is greater than 70mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, the combination of Leiboff and Coffey does not disclose that the length of the stop element is greater than 70 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a length that is greater than 70mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, the combination of Leiboff and Coffey does not disclose that the stop element includes a maximum thickness between 6 and 25 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, the combination of Leiboff and Coffey does not disclose that the stop element includes a minimum thickness between 4 and 12mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a minimum thickness between 4 and 12mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 35 (renumbered 34), the combination of Leiboff and Coffey does not disclose that the stop element includes a maximum thickness between 8 and 25 mils, a width of approximately 70-120 mils and a length of approximately 39-200mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a maximum thickness between 8 and 25mils, a width of approximately 70-120 mils and a length of approximately 39-200mils since it has been held that  where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leiboff in view of Coffey, as applied to claim 24 above, and further in view of Leung et al. (US 6,599,310, “Leung”).
Regarding claim 30, the combination of Leiboff and Coffey does not disclose that the length the plurality of barbs extend outwardly from the filamentary element is approximately 6-25mils. 
In the same field of endeavor, which is wound closure, Leung teaches a barbed suture including barbs (44) having an overall length determined by the tissue being connected. For example, the barbs may be relatively short to facilitate entry into firm tissue or made longer to increase holding ability in soft tissue (C8; L15-47). Since Leung teaches that the lengths may be varied to fit the area of application, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the barb length of the combination of Leiboff and Coffey, as taught by Leung, to have a length of approximately 6-25mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilk et al. (US 5,123,913) and Morency et al. (US 2003/0149447A1) disclose a barbed suture with a stop element. Browning (US 2008/0200751A1) discloses a device that includes an elongate member having a stabilizer at its distal end.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771